FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPH04204063, previously cited) in view of Yasunori et al. (US Publication 2017/0080883, newly cited).
In regard to claim 1, Watanabe discloses a printed circuit board/method of detecting a fault in a circuit board (first line of first paragraph [0001] insulation deterioration) comprising:

a second conductive layer connected to a second electrical potential different from the first conductive layer (bottom layer 6 is the ground layer – see paragraph 2);
a third conductive sense layer between the first and second conductive layers (detecting layer 3 having sensing pattern 4 is between layers 1 and 6), wherein non-conductive material separates the first conductive layer from the third conductive sense layer (lattice shaped insulating layer 2 between layers 1 and 3), and the third conductive sense layer from the second conductive layer (lattice shaped insulating layer 5 between layers 3 and 6); and
a fault detection circuit electrically connected to the third conductive sense layer and configured to send a signal representative of a fault when a current traversing the non-conductive material reaches the third conductive sense layer [noting that claim 18 the second conductive layer and the third conductive layer are switched as to their identifiers in claims 1 and 13] (paragraph 2 - detecting layer 3 is connected to a circuit element 101 which can pass sensed signals off to an outside layer or to a display 32 to indicate a fault and is connected to sensing layer 3 through 103, see also paragraph 6 describes the actual sensing of the deterioration of the insulation which is detected as resistance of the insulation which may be detected by a change in current between the 
a power input area configured to receive power from a power input and provide the power to the first conductive layer (paragraph 2 [last half of paragraph] power is input from power lines 105 and 106, which provides power to the circuit board and components as a whole, but really to the signal layer of the circuit board for signals to pass on the layer and the components attached to the circuit board).
Watanabe lacks wherein the power input area includes a first fuse, and a first power distribution output serially connected to the power input area through a first transmission line and a second transmission line directly coupled to the first transmission line; and a second power distribution output, separate from the first power distribution output, serially connected to the power input area through the first transmission line and a third transmission line directly coupled to the first transmission line, the third transmission line having a second fuse; wherein the first fuse has a higher rating than the second fuse, such that failure of the second fuse does not interrupt the connection between the first power distribution output and the power input area, and wherein the second transmission line and the third transmission line each separately branch off from the first transmission line.
Yasunori et al. wherein the power input area includes a first fuse (figure 18 and 22 element 202), and a first power distribution output serially connected to the power input area through a first transmission line and a second transmission line directly coupled to the first transmission line (first power distribution output is the output of fuse 215b, the first transmission line is from power source 201 through fuse 202 up until the 

    PNG
    media_image1.png
    260
    754
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Watanabe to include having two different power 
[[Watanabe in view of Yasunori et al. still lacks wherein the first fuse has a higher rating than the second fuse]]  Noting that Yasunori et al. has different operations of the fuses in the description of figure 18 described in paragraphs 224-254, so it is clear they do not fail at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Watanabe as modified by Yasunori et al. to include wherein one fuse has a higher rating than the other fuse so they both would not fail at the same time and simply shut down everything, it would also be obvious that the fuse connected to the battery should have the higher rating so the lower rated fuse connected to the output area on the third transmission line could shut down that output, but it would not necessarily shut down the battery while outputting current if the current is not high enough to be dangerous, therefore allowing operation to continue to the other outputs because the fuse connected to the battery has the higher rating.

In regard to claims 5, Watanabe discloses including a solid state power controller electrically connected to the first conductive layer and operably configured to selectively enable energizing an electrical load (see figures 1 and 3, the solid state controller (parts 110 and 113 which includes a microprocessor/controller which is known to be made of 
In regard to claims 6, Watanabe discloses a controller module configured to selectively operate the solid state power controller to enable the energizing of the electrical load (see paragraphs 3 and 4, controller module can be considered elements 111 and 112 of detection circuit 101 that actually perform the comparison of values before turning on the load).
In regard to claim 7, Watanabe discloses wherein the fault detection circuit is communicatively connected to the controller module, and wherein controller module is configured to operate the solid state power controller based at least on the signal representative of a fault (see figures 1 and 3, all these elements are connected together to control the power, comparison steps, and providing an alarm/display to an operator when a fault is present – see paragraphs 2-4, but mainly paragraph 3).
In regard to claim 8, Watanabe discloses wherein the power input area includes the first conductive layer, the second conductive layer, and the third conductive layer (paragraph 2 [last half of paragraph] power is input from power lines 105 and 106, which provides power to the circuit board and components as a whole, see figure 1, line/via 103 connects the top signal layer to the sensing layer (layer three) and line/via 104 connects the top signal layer to the ground layer – see paragraph 2).
In regard to claim 10, Watanabe discloses wherein the fault detection circuit is configured to compare the current reaching the third conductive sense layer with a fault detection threshold (see figure 3, reference voltage unit 111 output a 
In regard to claim 11, Watanabe discloses wherein at least a portion of the first conductive layer laterally overlies at least a portion of the second conductive layer (see figure 1, top layer 1 at least partially overlays bottom layer 6).
In regard to claim 12, Watanabe discloses wherein the portion of the first conductive layer laterally overlying the portion of the second conductive layer also laterally overlies at least a portion of the third conductive layer (see figure 1, top conductive layer 1 at least partially overlies second conductor layer 3, which at least partially overlies third conductive layer 6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPH04204063 previously cited) and Yasunori et al. (US Publication 2017/0080883, newly cited) as applied to claim 1, above, and further in view of Suzuki et al. (US Publication 2007/0141381 previously cited).
In regard to claim 9, Watanabe as modified lacks specifically wherein the non-conductive material is a bonding resin.
Suzuki et al. discloses circuit boards which the insulation is creating by using a bonding use resin as the insulating layers (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Watanabe as modified to include using a bonding resin as the insulation layers as taught by Suzuki et al. in order to create a .

Allowable Subject Matter
Claims 13, 15-17, 21-24 and 26-28 are allowed.
In regard to claim 13, the prior art does not teach or render obvious a set of fuses serially arranged between the power input an electrical load, and comprising: a first fuse located upstream the power input area, a second fuse located within the power input area, and a third fuse located downstream the second fuse; wherein the first fuse has a higher rating than the second fuse, which has a higher rating than the third fuse and in the combination as claimed.
Noting that this claim is being interpreted that the first, second, and third fuses are the “set of fuses serially arranged between the power input and an electrical load” even though the claim is comprising and these fuses would be allowed to just be additional fuses that are not necessarily the set of fuses connected in series, the limitation ‘upsteam the power input area’, ‘located within the power input area’, and ‘downstream the second fuse’, means they are all located along the same ‘stream’ or current path and would thus be the ones in series (also any other paths of fuses connected to loads as described in the disclosure would cause a current to branch off and thus these other interpretations would cause the connections not to be in series).  
Claims 15-17, 21-24, 26, and 27 further limit allowable claim 13, and, therefore, are also allowable.


Response to Arguments
In response the arguments and amendments, the drawing objections and the 35 USC 112 rejections have been withdrawn.  
Further, all the arguments are correct, based on the new amendments, the combination of Watanabe et al, Bullard et al. and Namuduri et al. no longer reads on the claim language.  But a new reference to Yasunori et al. (US Publication 2017/0080883) as seen in the new rejection above teaches the amended limitations in a power output system that could be connected to a printed circuit board as described in the new rejection above.  Therefore, a new rejection to Watanabe et al. as modified by Yasunori et al. has been presented in the rejection above.  No arguments were made as to what Watanabe et al. is teaching, it is agreed with the Applicant that Wantanabe et al. lacks 
No dependent claim was specifically argued, and, thus, they remain pending.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896